DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 
8/16/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has amended claims 1-3 and 5, and canceled claims 6 and 10-11. There is not any claim being added into the application. As amended, the pending claims are claims 1-5, 7-9 and 12-15.
Response to Arguments
4.	The amendments to the claims as provided in the amendment of 8/16/2022 and applicant's arguments provided in the mentioned amendment, pages 5-10, have been fully considered and yielded the following conclusions.
A) Regarding to the objections of claims 2-3 and 6 as set forth in the office action of 5/17/2022, the amendments to claims 2-3 and the cancelation of claim 6 as provided in the amendment of 8/16/2022 and applicant’s arguments provided in the mentioned amendment, page 8, have been fully considered and are sufficient to overcome the objections of the mentioned claims set forth in the office action of 5/17/2022.
B) Regarding to the Claims Interpretation set forth in the office action of 5/17/2022, the amendments to claim 1 as provided in the amendment of 8/16/2022 and applicant’s arguments provided in the mentioned amendment, page 8, have been fully considered and are sufficient to overcome only the Claim Interpretation of the limitation of “an adjustable assembly” set forth in the office action of 5/17/2022. 
The Claim Interpretation of the limitation of “a cap assembly” is maintained in the present office action. It is noted that applicant has not amend the claim or provided any argument to overcome the Claim Interpretation of the limitation of “a cap assembly” in the amendment of 8/16/2022.
C) Regarding to the rejections of claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 5/17/2022, the amendments to claims 2-3 as provided in the amendment of 8/16/2022 and applicant’s arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the rejections of the mentioned claims set forth in the office action of 5/17/2022.
D) Regarding to the rejections of claims 1-6, 8-10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US Patent No. 8,312,667) as set forth in the office action of 5/17/2022, the amendments to claims as provided in the amendment of 8/16/2022 and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the rejections of the mentioned claims set forth in the office action of 5/17/2022.
E) Regarding to the restriction requirement as set forth in the office action of 5/17/2022, the amended claim 1 is now allowable with respect to the prior art thus the restriction requirement inventions I-III, as set forth in the Office action mailed on 5/17/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
Election/Restrictions
5.	Claim 1 is allowable. The restriction requirement inventions I-III, as set forth in the Office action mailed on 5/17/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/17/2022 is now withdrawn.  Claim 7 and 14, directed to invention II and III, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, non-elected claims 12-13, directed to Invention III are withdrawn from consideration because each of independent claims 12 and 13 of the Invention III does not have all the limitations of the allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

6.	This application is in condition for allowance except for the presence of claims 12-13 directed to a non-elected invention without traverse, see amendment of 8/16/2022, pages 6-7.  Accordingly, claims 12-13 have been cancelled via an examiner’s amendment as provided in the present office action.
Claim Interpretation
7.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “a cap assembly” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
11.	The application has been amended as follows: 
In the Claims:
A) In each of claims 7 and 14: on line 1 of each claim, changed the status indicator of each claim from “(withdrawn)” to --(original)--;
B) CANCELED CLAIMS 12-13.
Allowable Subject Matter
12.	Claims 1-5, 7-9 and 14-15 are allowed.
13.	The following is an examiner’s statement of reasons for allowance:
The turret assembly as recited in present claim 1 is allowable with respect to the prior art, in particular, the US Patent No. 8,312,667 by the limitations related to the key member(s) with planar surfaces of the turret assembly and the structure of the threaded members with key ways as recited in the feature thereof “one or … key members therein” (claim 1, lines 6-21). Such a structure in a turret assembly having an adjustable assembly including a cap assembly, thread members, key members and a locking lever assembly including a pivotal lock lever as recited in the claim 1 on lines 1-5 is not disclosed in the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
14.         Each of the US Patent Nos. 11,320,241 and 8,490,317 is cited as of interest in that each discloses a turret assembly having a mechanism for detachable lock and unlock a cap assembly inside the turret assembly.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872